DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 4/6/2021 complies with 37 CFR 1.98(a)(2), and the information referred to therein has been considered. 
It is noted that both the US patent document, Andregg et al. (US 2018/0107237) and the foreign patent document, Lodin et al (WO 2018/107237) have, essentially, the same sequence of digits following the patent office identifier (“US’ or “WO”).  Applicant may want to consider whether an error had been made in filling out the IDS. 

Response to Amendment
Applicant’s amendment and remarks filed on 4/19/2021 have been entered.  In the amendment, the drawings have been amended.  The specification has been 
The objection to the drawings has been withdrawn. 
The amendment to the specification fails to satisfy the requirements of 37 CFR 1.52(b)(2)(i) and 37 CFR 1.121, as reiterated below.
The rejection of claims 10-16 under 35 U,S,C. §§ 112(a) and 103 are rendered moot by the cancellation of those claims. 

Response to Arguments
Applicant’s arguments, see Remarks, p. 9, filed 4/19/2021, with respect to the rejection of claims 17-20 under 35 U.S.C. § 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejection of claims 17-20 under 35 U.S.C. § 112(a) has been withdrawn. 
Applicant’s arguments with respect to the rejection of claim(s) 1-9 and 17-20 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.  Per 37 CFR 1.52(b)(2)(i) and 37 CFR 1.121, this requirement also applies to amendments to the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites “wherein a distance from the collimator to the first scanner is greater than or equal to 1 inch and less than or equal to 2 inches. “  In the specification, a distance from a collimator to a scanner is discussed in paragraph [0091] (specification as filed), and this discussion is with respect to the second scanner, not the first scanner.  Claim 22 lacks written description support in the specification. 
Claim 23 recites “a second scanner between the first scanner and the collimator, the second scanner configured to adjust the plurality of beams in the first plane by less than the angular spread.”  Support for this claim cannot be found in the specification.  Applicant is requested to provide, including quotations of excerpts from the specification and their location in the specification as filed, explicit support for the limitation recited in claim 23.  It appears from review of the specification that it is the first scanner that adjusts the plurality of beams in the first plane, not the second scanner. 

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 19 recites “adjusting, by the first scanner, a second component of the direction of the plurality of collimated beams, wherein the second component is a second incremental angle in the second plane between the first angle and the second angle” among other limitations. It does not appear that the specification enables this limitation, since the specification describes the second scanner (i.e., polygon scanner 244) as acting in the second plane, not the first scanner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin et al. (US 9,348,137) in view of Popovich et al. (US 2018/0003805), Welford et al. (US 9,810,775), and Stettner et al. (US 10,244,187). 
As to claim 1, Plotkin teaches a light detection and ranging (LIDAR) apparatus for operation with an autonomous vehicle (FIGS. 1A, 1B; the limitation “for operation with an autonomous vehicle appears only in the preamble, and is not tied to a limitation in the body of the claim, and moreover appears to be a mere statement of intended use, thus having no patentable weight), comprising: 
an array comprising a plurality of waveguides, the array configured to generate a plurality of beams in a first plane, each beam of the plurality of beams transmitted from a respective waveguide of the array (FIG. 1A, reference number 120; col. 7, lines 35-86; col. 8, line 14 to col. 9, line 10, note that the microlens array can be regarded as acting as a waveguide array); 
a collimator configured to receive the plurality of beams from the waveguide array and output a plurality of collimated beams in the first plane, the plurality of collimated beams defining an angular spread (col. 13, lines 30-47, discussing the optical beams 102 produced by the optical emitters diverge at an angle from the emitters; col. 17, lines 10~20, col. 18, lines 11-31, FIGS. 1A, 1B, 2A, 2B, discussing optical scanning apparatus 100 further comprises an adjustable collimator 130 that receives the beams 102 and transmits the received optical beams 102 to a polygon scanner 142); and 
a first scanner configured to adjust a direction of the plurality of collimated beams to be in a second plane from the first plane, wherein the second plane is different than the first plane (a polygon scanner configured to adjust a direction of the fan in a second plane that is different than the first plane (col. 18, lines 11-31, discussing surfaces of the rotating polygon 142 are mirrored to reflect the optical beams 102 incident on the polygon surfaces). As an angle of incidence of optical beams 102 on the rotating mirrored polygon 142 changes due to the rotation, a reflection angle of the optical beams 102 similarly changes according to the law of reflection. The changing incidence and reflection angles scan the optical beams 102 and also the illumination spots 106 produced by the optical beams 102 across the scanning surface 104 in the in-scan direction; see FIG. 1B, illustrating the beams 102 from the laser emitter 110 are emitted in a vertical plane and the output of the rotating polygon changes the beams to fan in planes from 102a to 102b). 
However, Plotkin does not explicitly teach that the apparatus is a light detection and ranging (LIDAR) apparatus, and that the array is a waveguide array (although, as mentioned above, Plotkin teaches an array of lenses that act in the capacity of waveguides).  Plotkin also does not teach a laser source that outputs a laser beam having a wavelength greater than or equal to 1400 nanometers (nm) and less than or equal to 1600 nanometers (nm), or a spacing between a first waveguide of the plurality of waveguides and a second waveguide of the plurality of waveguides is greater than or equal to 100 micrometers (μm) and less than or equal to 1000 μm. 
Popovich teaches a holographic waveguide LIDAR system containing means for diffracting a scanned laser beam into predefined angular ranges (Abstract, paragraph [0056]) and teaches using waveguides (paragraph [0056], FIG. 8, discussing a LIDAR apparatus wherein the transmitter and receiver components are integrated in one waveguide. The LIDAR 100 comprises a waveguide 101, a pulsed laser 102 emitted a beam 1240, a beam expansion/collimator lens system 103 providing the beam 1241, a beam scanner 104 producing the scanned beam represented by 1242), and therefore suggests that the apparatus is a light detection and ranging (LIDAR) apparatus, and that the array is a waveguide array.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a light detection and ranging (LIDAR) apparatus for operation with an autonomous vehicle, comprising: an array comprising a plurality of waveguides, the array configured to generate a plurality of beams in a first plane, each beam of the plurality of beams transmitted from a respective waveguide of the array; a collimator configured to receive the plurality of beams from the waveguide array and output a plurality of collimated beams in the first plane, the plurality of collimated beams defining an angular spread; and a first scanner configured to adjust a direction of the plurality of collimated beams to be in a second plane from the first plane, wherein the second plane is different than the first plane as taught by Plotkin, in combination with the apparatus being a light detection and ranging (LIDAR) apparatus, and the array being a waveguide array as suggested by Popovich, since such combination enables collision avoidance for cars and robot vehicles. 
Welford teaches a light source that includes a laser diode that operates at 1550 nm (col. 4, lines 32-40, col. 12, lines 45-47), and therefore suggests a laser source that outputs a laser beam having a wavelength greater than or equal to 1400 nanometers (nm) and less than or equal to 1600 nanometers (nm).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a light detection and ranging (LIDAR) apparatus for operation with an autonomous vehicle, comprising: an array comprising a plurality of waveguides, the array configured to generate a plurality of beams in a first plane, each beam of the plurality of beams transmitted from a respective waveguide of the array; a collimator configured to receive the plurality of beams from the waveguide array and output a plurality of collimated beams in the first plane, the plurality of collimated beams defining an angular spread; and a first scanner configured to adjust a direction of the plurality of collimated beams to be in a second plane from the first plane, wherein the second plane is different than the first plane as taught by Plotkin, in combination with a laser source that outputs a laser beam having a wavelength greater than or equal to 1400 nanometers (nm) and less than or equal to 1600 nanometers (nm) as suggested by Welford, since such combination provides for eye-safe operation of the LIDAR apparatus. 
Stettner teaches an arrangement of optical elements in which optical fibers are spaced 100 μm apart (col. 12, lines 15-17), and therefore suggests a spacing between a first waveguide of the plurality of waveguides and a second waveguide of the plurality of waveguides is greater than or equal to 100 micrometers (μm) and less than or equal to 1000 μm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a light detection and ranging (LIDAR) apparatus for operation with an autonomous vehicle, comprising: an array comprising a plurality of waveguides, the array configured to generate a plurality of beams in a first plane, each beam of the plurality of beams transmitted from a respective waveguide of the array; a collimator configured to receive the plurality of beams from the waveguide array and output a plurality of collimated beams in the first plane, the plurality of collimated beams defining an angular spread; and a first scanner configured to adjust a direction of the plurality of collimated beams to be in a second plane from the first plane, wherein the second plane is different than the first plane as taught by Plotkin, in combination with a spacing between a first waveguide of the plurality of waveguides and a second waveguide of the plurality of waveguides is greater than or equal to 100 micrometers (μm) and less than or equal to 1000 μm as suggested by Stettner, since such combination enables providing a suitable density of emitter and/or sensor elements for creating adequate point clouds for high spatial and range resolution. 
As to claim 2, Plotkin teaches that the collimator is configured to shape the plurality of beams into a fan of the plurality of collimated beams (col. 13, lines 30-47, discussing the optical beams 102 produced by the optical emitters diverge at an angle from the emitters; col. 17, lines 10~20, col. 18, lines 11-31, FIGS. 1A, 1B, 2A, 2B). 
As to claim 3, Plotkin further teaches that the collimator is configured to define the angular spread for an object in an environment (col. 13, lines 30-47, discussing the optical beams 102 produced by the optical emitters diverge at an angle from the emitters; col. 17, lines 10~20, col. 18, lines 11-31, FIGS. 1A, 1B, 2A, 2B, discussing optical scanning apparatus 100 further comprises an adjustable collimator 130 that receives the beams 102 and transmits the received optical beams 102 to a polygon scanner 142). 
As to claim 21, Plotkin further teaches the microlens array forming an intermediate image (real or virtual) that serves as input to the follow-on collimating optics (col. 10, lines 20-24; col. 17, lines 12-20), and therefore suggests that an end face of the waveguide array is spaced from the collimator by about an effective focal length of the collimator. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin in view of Popovich, Welford, and Stettner, and further in view of Uchiyama (US 6,064,419). 
As to claim 4, Plotkin as modified by Popovich, Welford, and Stettner teaches the LIDAR apparatus of claim 1 as discussed above.  However, Plotkin does not teach that the first scanner is configured to rotate about an axis of rotation at a constant speed.  Uchiyama teaches a laser scanner (Abstract) and using a rotating polygon having a constant speed of rotation (col. 5, lines 59-60, col. 6, lines 1-5, claim 1, discussing a rotating polygon mirror for deflecting light being rotatable at a predetermined constant speed during a scanning operation, wherein a constant speed of rotation of the polygon enables easier predictive signal timing and control of scanning), and therefore suggests that the first scanner is configured to rotate about an axis of rotation at a constant speed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR apparatus of claim 1 as taught by Plotkin as modified by Popovich, Welford, and Stettner, in combination with the first scanner being configured to rotate about an axis of rotation at a constant speed as suggested by Uchiyama, since such combination provides a constant speed of rotation of the polygon and enables easier control and liming of the laser scanning. 
As to claim 5, Plotkin as modified by Popovich. Welford, Stettner, and Uchiyama teaches the LIDAR apparatus of claim 4 as just discussed above.  However, Plotkin does not teach that the first plane intersects the axis of rotation and the waveguide array is arranged parallel to the axis of rotation.  However, the axis of rotation of the polygon is parallel to the first plane as shown in FIG. 1B. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Plotkin and simply move the polygon such that the axis of rotation lines up with the first plane since rearranging parts of an invention requires only routine skill in the art and would enable creating a linear scanning device to reduce the number of components necessary to steer the light beam in the appropriate direction.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Plotkin in view of Popovich, Welford, and Stettner, and further in view of Heck et al. (US 9,575,341). 
As to claim 6, Plotkin as modified by Popovich, Welford, and Stettner teaches the LIDAR apparatus of claim 1 as discussed above.  However, Plotkin does not teach that the waveguide array defines a first spacing of the plurality of waveguides in a first region of the waveguide array and a second spacing of the plurality of waveguides in a second region of the waveguide array, wherein the first spacing is greater than the second spacing.  Heck teaches an array of waveguides in a LIDAR system (abstract, col. 5, lines 13-15) and teaches a first spacing of waveguides in a first region of the waveguide array and a second spacing of waveguides in a second region of the waveguide array, wherein the first spacing is greater than the second spacing (col. 5, lines 52-67, discussing the light signal is carried through the array of waveguides along path 232, which is a path from splitter 230 to coupler 250. Coupler 250 allows system 200 to emit the light from the various channels. In one embodiment, path 232 includes right angle bends to route the waveguides to coupler 250. The right angle bends allow the introduction of spacing between the waveguides of the array. The spacing can allow the introduction of phase offsets between the waveguides relative to each other. The phase offsets or phase shifting provides phase differences in the laser signal that enables beam forming and beam steering in the emitted wavefront. In one embodiment, it can be possible to introduce spacing differences [i.e., first and second spacings] in splitter 230, or in some other way in system 200), and therefore suggests that the waveguide array defines a first spacing of the plurality of waveguides in a first region of the waveguide array and a second spacing of the plurality of waveguides in a second region of the waveguide array, wherein the first spacing is greater than the second spacing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR apparatus of claim 1 as taught by Plotkin as modified by Popovich, Welford, and Stettner, in combination with the waveguide array defining a first spacing of the plurality of waveguides in a first region of the waveguide array and a second spacing of the plurality of waveguides in a second region of the waveguide array, the first spacing being greater than the second spacing as suggested by Heck, since such combination allows the introduction of phase offsets between the waveguides relative to each other to provide phase differences in the laser signal that enables beam forming and beam steering in the emitted wavefront. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Plotkin in view of Popovich, Welford, and Stettner, and further in view of Morarity et al. (US 10,303,044). 
As to claim 7, Plotkin as modified by Popovich, Welford, and Stettner teaches the LIDAR apparatus of claim 1 as discussed above.  However, Plotkin does not teach that the first scanner is configured to perform a plurality of interleaved outputs by adjusting a direction of the plurality of collimated beams by an incremental angle between at least a first interleaved output of the plurality of interleaved outputs and a second interleaved output of the plurality of interleaved outputs.  Morarity teaches a laser scanning system with interleaved scan lines in raster scanning (col. 1, lines 25-31; col. 11, lines 50-61; col. 13, lines 44-59; col. 15, lines 22-40; col. 16, lines 30-32), and therefore suggests that the first scanner is configured to perform a plurality of interleaved outputs by adjusting a direction of the plurality of collimated beams by an incremental angle between at least a first interleaved output of the plurality of interleaved outputs and a second interleaved output of the plurality of interleaved outputs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR apparatus of claim 1 as taught by Plotkin as modified by Popovich, Welford, and Stettner, in combination with the first scanner being configured to perform a plurality of interleaved outputs by adjusting a direction of the plurality of collimated beams by an incremental angle between at least a first interleaved output of the plurality of interleaved outputs and a second interleaved output of the plurality of interleaved outputs as suggested by Morarity, since such combination enables correction for scan line offset errors. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Plotkin in view of Popovich, Welford, and Stettner, and further in view of Danziger (US 2019/0107607). 
As to claim 8, Plotkin as modified by Popovich, Welford, and Stettner teaches the LIDAR apparatus of claim 1 as discussed above.  However, Plotkin does not teach a second scanner configured to further adjust the direction of the plurality of collimated beams in the second plane such that the first scanner and the second scanner adjust the direction of the fan to be in a third plane from the second plane to perform a step scan.  Danziger teaches a second scanning mirror to perform, with a first scanning mirror, scanning over a two dimensional field of view (paragraph [0044]), and therefore suggests a second scanner configured to further adjust the direction of the plurality of collimated beams in the second plane such that the first scanner and the second scanner adjust the direction of the fan to be in a third plane from the second plane to perform a step scan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR apparatus of claim 1 as taught by Plotkin as modified by Popovich, Welford, and Stettner, in combination with a second scanner configured to further adjust the direction of the plurality of collimated beams in the second plane such that the first scanner and the second scanner adjust the direction of the fan to be in a third plane from the second plane to perform a step scan as suggested by Danziger, since such combination enables a scan pattern that substantially covers, e.g., a 60 degree by 20 degree field of regard. 
As to claim 9, Plotkin as modified by Popovich, Welford, Stettner, and Danziger teaches the LIDAR apparatus of claim 8 as just discussed.  However, Plotkin does not teach that the second scanner is configured to adjust the direction of the plurality of collimated beams to perform a sawtooth scan.  Danziger teaches capability for and implementation of, sawtooth scanning (paragraph [0059], final sentence; paragraph [0091]), and therefore suggests that the second scanner is configured to adjust the direction of the plurality of collimated beams to perform a sawtooth scan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR apparatus of claim 8 as taught by Plotkin as modified by Popovich, Welford, Stettner, and Danziger, in combination with the second scanner being configured to adjust the direction of the plurality of collimated beams to perform a sawtooth scan as suggested by Danziger, since such combination better enables use of any suitable scan pattern. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Plotkin in view of Welford and Stettner. 
As to claim 17, Plotkin teaches a method, comprising: 
transmitting, by a waveguide array using the laser beam, a plurality of beams in a first plane (FIG. 1A, reference number 120; col. 7, lines 35-86; col. 8, line 14 to col. 9, line 10, note that the microlens array can be regarded as acting as a waveguide array); 
outputting, by a collimator, a plurality of collimated beams using the plurality of beams, the plurality of collimated beams defining an angular spread (col. 13, lines 30-47, discussing the optical beams 102 produced by the optical emitters diverge at an angle from the emitters; col. 17, lines 10~20, col. 18, lines 11-31, FIGS. 1A, 1B, 2A, 2B, discussing optical scanning apparatus 100 further comprises an adjustable collimator 130 that receives the beams 102 and transmits the received optical beams 102 to a polygon scanner 142); and 
adjusting, by a first scanner, a direction of the plurality of collimated beams to be in a second plane from the first plane, the second plane different than the first plane (a polygon scanner configured to adjust a direction of the fan in a second plane that is different than the first plane (col. 18, lines 11-31, discussing surfaces of the rotating polygon 142 are mirrored to reflect the optical beams 102 incident on the polygon surfaces. As an angle of incidence of optical beams 102 on the rotating mirrored polygon 142 changes due to the rotation, a reflection angle of the optical beams 102 similarly changes according to the law of reflection. The changing incidence and reflection angles scan the optical beams 102 and also the illumination spots 106 produced by the optical beams 102 across the scanning surface 104 in the in-scan direction; see FIG. 1B, illustrating the beams 102 from the laser emitter 110 are emitted in a vertical plane and the output of the rotating polygon changes the beams to fan in planes from 102a to 102b). 
However, Plotkin does not teach outputting, by a laser source, a laser beam having a wavelength greater than or equal to 1400 nanometers (nm) and less than or equal to 1600 nm, or a spacing between a first waveguide of the plurality of waveguides and a second waveguide of the plurality of waveguides is greater than or equal to 100 micrometers (μm) and less than or equal to 1000 μm. 
Welford teaches a light source that includes a laser diode that operates at 1550 nm (col. 4, lines 32-40, col. 12, lines 45-47), and therefore suggests outputting, by a laser source, a laser beam having a wavelength greater than or equal to 1400 nanometers (nm) and less than or equal to 1600 nm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method, comprising: transmitting, by a waveguide array using the laser beam, a plurality of beams in a first plane; outputting, by a collimator, a plurality of collimated beams using the plurality of beams, the plurality of collimated beams defining an angular spread; and adjusting, by a first scanner, a direction of the plurality of collimated beams to be in a second plane from the first plane, the second plane different than the first plane as taught by Plotkin, in combination with outputting, by a laser source, a laser beam having a wavelength greater than or equal to 1400 nanometers (nm) and less than or equal to 1600 nm as suggested by Welford, since such combination provides for eye-safe operation of the LIDAR apparatus. 
Stettner teaches an arrangement of optical elements in which optical fibers are spaced 100 μm apart (col. 12, lines 15-17), and therefore suggests a spacing between a first waveguide of the plurality of waveguides and a second waveguide of the plurality of waveguides is greater than or equal to 100 micrometers (μm) and less than or equal to 1000 μm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method, comprising: transmitting, by a waveguide array using the laser beam, a plurality of beams in a first plane; outputting, by a collimator, a plurality of collimated beams using the plurality of beams, the plurality of collimated beams defining an angular spread; and adjusting, by a first scanner, a direction of the plurality of collimated beams to be in a second plane from the first plane, the second plane different than the first plane as taught by Plotkin, in combination with a spacing between a first waveguide of the plurality of waveguides and a second waveguide of the plurality of waveguides is greater than or equal to 100 micrometers (μm) and less than or equal to 1000 μm as suggested by Stettner, since such combination enables providing a suitable density of emitter and/or sensor elements for creating adequate point clouds for high spatial and range resolution. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Plotkin in view of Welford and Stettner, and further in view of Danziger. 
As to claim 18, Plotkin as modified by Welford and Stettner teaches the method of claim 17 as discussed above.  However, Plotkin does not teach adjusting, by a second scanner, the direction of the plurality of collimated beams to perform a sawtooth scan.  Danziger teaches capability for and implementation of, sawtooth scanning (paragraph [0059], final sentence; paragraph [0091]), and therefore suggests adjusting, by a second scanner, the direction of the plurality of collimated beams to perform a sawtooth scan.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 17 as taught by Plotkin as modified by Welford and Stettner, in combination with adjusting, by a second scanner, the direction of the plurality of collimated beams to perform a sawtooth scan as suggested by Danziger, since such combination better enables use of any suitable scan pattern. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Plotkin in view of Welford and Stettner, and further in view of Uchiyama (US 6,064,419). 
As to claim 20, Plotkin as modified by Welford and Stettner teaches the method of claim 17 as discussed above, and teaches rotating the polygon scanner about an axis of rotation (col. 4, lines 58-64, discussing scanning in the in-scan direction may be produced by a rotating mirrored polygon that reflects the optical beam, for example. As the mirrored polygon rotates, an angle of deviation of the reflected optical beam varies to scan the optical beam and to similarly vary a position of a corresponding illumination spot on a scanning surface; see FIG. 1A, illustrating the rotating polygon 140 with a central axis of rotation shown with arrow indicating clockwise rotation).  However, Plotkin does not teach rotating the polygon scanner about an axis of rotation at a constant speed.  Uchiyama teaches a laser scanner (Abstract) and teaches using a rotating polygon having a constant speed of rotation (col. 5, lines 59-60, col. 6, lines 1-5, claim 1, discussing a rotating polygon mirror for deflecting light being rotatable at a predetermined constant speed during a scanning operation, wherein a constant speed of rotation of the polygon enables easier predictive signal timing and control of scanning), and therefore suggests rotating the polygon scanner about an axis of rotation at a constant speed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 17 as taught by Plotkin as modified by Welford and Stettner, in combination with rotating the polygon scanner about an axis of rotation at a constant speed as suggested by Uchiyama, since such combination enables easier control and timing of the laser scanning. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645